Citation Nr: 1757065	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for unspecified bipolar disorder with depression; anxiety disorder; and mixed borderline paranoid and dependent personality traits.


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to May 1998 and from October 2001 to April 2002 and June 2007 to May 2008.

This matter is before the Board Veterans' Appeals (Board) on appeal of a rating decision in June 2012 of Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

During the appeal period the claim has been recharacterized several times to more accurately reflex the Veteran's current disability at the time of examination. The Veteran's most recent diagnosis is as stated in the issue section of this decision. 


FINDING OF FACT

The Veteran's unspecified bipolar disorder with depression; anxiety disorder; and mixed borderline paranoid and dependent personality traits has not been manifested by total social and occupational impairment. 


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 70 percent for an anxiety disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, DC 9413 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Based upon a review of the evidence of record, the Board finds the preponderance of the evidence weighs against the Veteran's claim for an increased disability rating in excess of 70 percent. The reasons for this determination are explained below.

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. See 38 C.F.R. § 4.130, DC 9434. 

Notably, throughout the rating period, including at all her VA exams for this disability, as well as others, the Veteran has not displayed total occupational and social impairment; rather, upon mental status examinations and throughout the rating period she has been able to communicate her concerns to VA in regard to her own mental health status and employment. Even in being medically discharged from her service in the reserves in May 2015, she was able to fully describe her experiences, relationships and symptomology that she believes are connected to her various diagnoses. The service discharge, although initiated because of her various anxiety disabilities did not reflect that the Veteran was totally occupationally and socially impaired, rather it established she was just unable to complete some tasks necessary to remain in the military. 

Additionally, the Veteran has not displayed persistent or any delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene). To the extent that the Veteran reported some suicidal ideations and had mental health hospitalizations within the appeal period these ideations are already contemplated by her 70 percent rating. She also admits she did not intend to act on these ideas because of her love of her pets. The Veteran has also not displayed physical violence or grossly inappropriate behavior. She has maintained relationships with her family, as well as maintained her own VA benefits and finances, which is evidence against total social impairment. Additionally, the Veteran has not displayed disorientation to time or place; or memory loss for names of close relatives or her own name or other symptoms of similar severity. 

The preponderance of the evidence is against a finding that the Veteran has shown total occupational and social impairment; nor are her psychiatric symptoms of similar severity, frequency, and duration in order to warrant an increased 100 percent disability rating. See Vazquez-Claudio, supra. 

Therefore, the Board finds that no more than the assigned 70 percent disability rating is warranted. The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an increased rating in excess of 70 percent for unspecified bipolar disorder with depression; anxiety disorder; and mixed borderline paranoid and dependent personality traits, is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


